Citation Nr: 0408094	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania (PA), that denied an 
evaluation in excess of 30 percent for the veteran's service 
connected post-traumatic stress disorder (PTSD). The veteran 
disagreed with this decision in March 2003.  In a statement 
of the case issued to the veteran and his service 
representative in March 2003, the RO concluded that no change 
was warranted in the 30 percent evaluation assigned to the 
veteran's service-connected PTSD.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in April 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected PTSD is manifested by 
symptoms of suicidal ideation with plan, impairment in family 
relations, judgment and mood, and Global Assessment of 
Functioning Scores of 40 to 50.  

CONCLUSIONS OF LAW

Resolving all doubt in favor of the veteran, the criteria for 
an evaluation of 70 percent, but no more, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his claim for increase in a letter 
dated in December 2002, prior to the adjudication of his 
claim.  In this letter, the veteran and his representative 
were informed of VA's obligations to notify and assist 
claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran, 
what records the veteran was expected to provide in support 
of his claim and the need to submit any evidence he had to 
substantiate his claim for increase.  See Pelegrini, supra.    
The veteran and his representative also were provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to a 
disability rating in excess of 30 percent for PTSD.  By way 
of these documents, they also were specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's post-service VA medical records and examination 
reports, as well as statements from his treating physicians.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim for an increased rating for PTSD 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In a May 2002 rating decision, the RO established service 
connection for PTSD and assigned a 30 percent evaluation.  In 
November 2002, the veteran filed a claim for an increased 
rating, stating that his condition had deteriorated.
  
A detailed review of the veteran's post-service outpatient 
treatment records for the to February 2003 from VAMC Altoona 
indicates that he received treatment for his PTSD at this 
facility.  On VA mental health treatment report dated in 
November 2002, the veteran reported experiencing nightmares 
and being terrified of them, although he denied visual or 
auditory hallucinations.  He reported continuing social 
isolation and not wanting to talk with anybody, including his 
wife.  The impression was PTSD with a question as to whether 
the veteran also had organic hallucinations.

In January 2003, the veteran's treating VA psychiatrist, 
S.K., M.D., (hereinafter, "Dr. S.K."), submitted a 
statement in support of the veteran's claim.  In that 
statement, Dr. S.K. stated that the veteran's PTSD had 
worsened and that he suffered from depression, fear, and 
psychotic symptoms leading to suicidal thoughts and plans.  
Dr. S.K. noted that the veteran's Global Assessment of 
Functioning (GAF) score was 40.  A GAF of 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood.  Diagnostic and 
Statistical Manual of Mental Disorders (hereinafter "DSM-
IV"), 30-32 (4th ed. (1994)).  He also included a copy of the 
veteran's December 2002 VA mental health examination.  A 
review of this examination report indicates that the veteran 
complained of having anxiety and flashbacks dating back to 
1945.  He also reported that he had been "an emotional 
wreck" on Christmas Day and "thought that was the end of 
his life."  He continued having nightmares and became 
violent with screaming during the nightmares.  He stated that 
he felt like a burden to everyone and had death wishes all 
the time.  The veteran also reported that his wife and family 
were being supportive and that he experienced paranoid and 
auditory and visual hallucinations.  The VA examiner's 
impression was PTSD.

In March 2003, the veteran submitted a Notice of Disagreement 
with the denial of his claim of entitlement to an increased 
evaluation for PTSD.  Attached to this statement was a report 
of the veteran's VA mental health session in February 2003.  
A review of this examination report indicates that the 
veteran reported feeling increasingly depressed and he had 
suicidal ideation and a plan to commit suicide.  He stated 
that his wife would be better off "if he would disappear."  
The VA social worker noted that the veteran experienced 
increasingly more virulent psychiatric symptoms triggered by 
the war in Iraq and a sharp decrease in his own mobility.  
The VA social worker noted that the veteran's worsening 
symptoms included traumatic nightmares that involve striking 
his wife and spurred his current suicidal ideation, panic 
attacks with multiple symptoms occurring more than 3 times a 
week, flattened affect with emotional constriction, memory 
impairment, the loss of interest in his hobbies, avoidance of 
people, social isolation at home, lack of motivation to do 
anything, and a depressed mood and a feeling of 
worthlessness.  The veteran's GAF score was 50, which 
indicates serious symptoms or serious impairment in social, 
occupational, or school functioning.  See DSM-IV, supra.  The 
diagnoses were prolonged PTSD and depression.

In May 2003, the veteran submitted a letter signed by Dr. 
S.K. and his VA social worker in support of this claim.  He 
also waived RO jurisdiction over this letter.  A detailed 
review of this letter indicates that Dr. S.K. and the 
veteran's VA social worker stated that the veteran had been 
treated at their facility since May 2000.  During his course 
of therapy, the veteran had continued to show behaviors that 
negatively affected his social interaction, his ability to 
occupy himself with his activities of retirement, and his 
reality testing ability.  These examiners also stated that 
the veteran's severe nightmares had not been abated by 
medication and had forced the veteran to leave his bedroom in 
order to protect his wife from hitting her during his 
nightmares.  They stated the veteran became despondent after 
being forced to leave his bedroom at night, as he did not 
want to give up his current relationship with his wife.  
These VA examiners also noted that the veteran had 
demonstrated increasingly flattened affect, continued 
survival guilt and remorse.  In spite of therapeutic 
intervention, they noted that the veteran demonstrated 
impaired judgment and thought that suicide would be a way out 
of his problems.  The veteran also had difficulty with short-
term memory, problems completing tasks, and no longer had any 
motivation to socialize.  These examiners also stated that 
the veteran's mood was distinctly depressed, with tearfulness 
and a sad mood most of the time.  They concluded that the 
veteran's impairment was severe and negatively impact his 
day-to-day functioning.

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD is more 
disabling than currently evaluated.

In this regard, the Board observes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

Here, the veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under that Diagnostic Code, the next higher evaluation of 50 
percent disabling is available where the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent evaluation is available under Diagnostic Code 
9411 where the veteran's PTSD is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available where the veteran's PTSD is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger hurting himself or others, an 
intermittent ability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of his close relatives, his own occupation, or 
his own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

Taking into account the relevant evidence outlined above, the 
Board finds that the veteran clearly meets the criteria for 
the 50 percent evaluation.  However, the Board finds that the 
veteran's suicidal ideation with plan, coupled with his 
impairment in family relations, judgment, and mood, raise a 
question as to whether a 50 percent versus 70 percent rating 
is warranted.  Upon consideration of 38 C.F.R. § 4.7, and 
resolving all doubt in favor of the veteran, the Board 
determines that the veteran's disability more nearly 
approximates an evaluation of 70 percent. 

However, a higher rating of 100 percent is not warranted as 
the evidence does not show symptoms such as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, a 
persistent danger hurting himself or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
lose relatives, occupation, or own name. 

Specifically, Dr. S.K. stated in January 2003 that the 
veteran's PTSD had worsened and now included depression, 
fear, and psychotic symptoms leading to suicidal thoughts and 
plans.  This opinion was based on the results of Dr. S.K.'s 
examination of the veteran in December 2002, at which time he 
complained of anxiety and flashbacks since 1945 and stated 
that he had thoughts of committing suicide during the 
holidays.  The veteran stated that he continued having 
violent nightmares with screaming and stated that he felt 
like a burden and had death wishes all the time.  The veteran 
reported that he experienced paranoia and auditory and visual 
hallucinations.  Dr. S.K.'s impression was PTSD.  
Additionally, at the veteran's most recent VA mental health 
therapy session in February 2003, the VA social worker noted 
that the veteran experienced panic attacks with multiple 
symptoms more than 3 times a week and was completely socially 
isolated.  This examiner also noted that the veteran 
demonstrated suicidal ideation, a flattened affect, memory 
impairment, the loss of interest in his hobbies, and a 
depressed mood.  The veteran's GAF score of 50 indicated 
serious symptoms and serious impairment in social, 
occupational, or school functioning.  

Critically, both the veteran's treating VA psychiatrist and 
his VA social worker stated in May 2003 that the veteran's 
service-connected PTSD had resulted in severe nightmares, 
difficulty in his relationship with his wife, flattened 
affect, impaired judgment and thinking, suicidal ideation, 
difficulty with short-term memory, a complete lack of 
motivation, and a distinctly depressed mood.  These examiners 
concluded that the veteran's impairment was severe in nature 
and affected his day-to-day functioning.  Such symptomatology 
does not support an evaluation in excess of 70 percent.

The Board recognizes that a treatment note in December 2002 
indicated some auditory and visual hallucinations related to 
events in service, but they were not shown to be persistent, 
nor were they noted in the May 2003 report from the veteran's 
treating physicians.  Likewise, although suicidal ideation 
has been reported, the physicians have not indicated, either 
in their report or in the GAF scores assigned, that such 
ideation represents a persistent danger of the veteran 
hurting himself.  Specifically, the Board notes that a GAF 
score of 21 to 30 indicates behavior that is considerably 
influenced by delusions or hallucinations; a GAF score of 11 
to 20 indicates some danger of hurting self or others; and a 
GAF score of 1 to 10 represents persistent danger of severely 
hurting self or others.  See DSM-IV.  The veteran's most 
recent GAF scores were 40 and 50.  Thus, the veteran does not 
meet the criteria for a total evaluation.   

For the reasons discussed above, the Board finds that the 
veteran's symptoms, as shown by the evidence, more nearly 
approximate a 70 percent evaluation, but no more.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  Therefore, the appeal 
is granted.



ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the controlling laws and regulations governing 
monetary awards.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



